﻿My delegation is pleased to greet you, Sir, as
President of the General Assembly at its fifty-second
session. I congratulate you warmly on your election; we
have full confidence in your notable qualities as a wise and
experienced diplomat.
I wish also to pay tribute to your predecessor,
Ambassador Razali Ismail, for the outstanding manner in
which he carried out his responsibilities. We all benefitted
from his exceptional ability and his dedication.
We were delighted at the election of the illustrious
African Mr. Kofi Annan to the post of Secretary-General at
a critical time in the history of the Organization. His
splendid performance in other high United Nations posts
and the creativity and dynamism that have marked the
beginning of his term justify the legitimate hopes we have
all placed in him.
The numerous and complex challenges before us at the
dawn of the third millennium can be faced only by the
combined will and efforts of all Member States. My
Government fully recognizes the prominent role of the
United Nations in the constant quest for relevant solutions.
In today’s world, in which sovereignty is less and less
respected, interdependence and globalization are becoming
increasingly real and tangible. As a result, we need the
creation of new tools capable of raising confidence to a
higher level and increasing cooperation between all
international actors in a collective effort that alone can
provide answers to the global questions confronting us.
For several years, our Organization has been
experiencing an intensified process of reform aimed at
giving it revitalized energy, renewed representativeness and
legitimacy, increased effectiveness and greater transparency.
The first consensus is emerging, and its benefits will
doubtless soon be felt. Recent examples of this include the
resolution adopted by the General Assembly following
discussions in the Open-ended High-level Working Group
on the Strengthening of the United Nations System, as well
as the adoption of an Agenda for Development, and the
gains achieved so far on the road towards an Agenda for
Peace.
It is very desirable that equally worthwhile progress
take place in parallel with regard to the financial situation
of the Organization. In this regard, my country shares the
very broad consensus on the need for Member States to
respect their obligation under the Charter to pay their
contributions on time, in full and without conditions.
Reform of the Security Council is one of the most
difficult elements among all the reforms being studied.
The broad agreement required for a formula has not yet
been found. Cape Verde recalls the joint position of the
non-aligned countries, which are demanding non-
discriminatory treatment for the developing countries, in
particular with regard to the prerogatives accorded to the
permanent members of the Council. For its part, Africa is
now working to refine practical means for rotation within
the continent of the seats that it expects to be at its
disposal to represent its Member States.
The Secretary-General has shown us how convinced
he is of the imperative for reform. He took certain
decisions and began to implement them. He then asked us
for advice and proposals. A fundamental objective of the
proposed reforms is to provide unity and consistency to
the global activity of the system, and thereby to have an
increased impact. Structural transformations and changes
in working methods are the favoured instruments for the
implementation of this objective.
We thank and warmly congratulate the Secretary-
General for his initiative, whose focus and broad scope
reveal a deep knowledge of the Organization’s situation
and an enlightened vision of the directions that should be
taken. We will give constructive support to these
proposals in the consultations that will soon be
intensifying at different levels: in the African Group, the
Group of 77 and the General Assembly.
The quality of the future to which humankind aspires
depends on what we can do today to give human beings
their dignity and guarantee that they can enjoy the
fundamental rights recognized in the international legal
instruments that reflect our collective conscience. We
must all commit ourselves to the resolute protection and
constant promotion of human rights. The United Nations
is dedicated to doing so at several levels and through
different instruments. The Commission on Human Rights
is one of the important ones, and Cape Verde is gratified
that it is able to contribute to its work. To accomplish this
task, which is limitless, we must ensure that we construct
human rights around the axes that complement and
5


interact with them, as is the case with democracy and
development.
Fully functioning democracy provides a vital impetus
for the establishment of a human and institutional
environment conducive to development and the
implementation of human rights. However, beyond the
formal political dimension, conditions must be created that
allow all of our citizens to live in dignity and achieve
improved standards of living. The right to development is
therefore reaffirmed as a cornerstone for concerted action
to ensure that such a right can be enjoyed by everyone
throughout the world.
It is time to establish a true international understanding
for development. Everything possible should be done to
ensure that the Agenda for Development, long the subject
of negotiation and recently adopted by the General
Assembly, is fully implemented in practice. In this context,
we regard as promising those concerted efforts recently
made by the global institutions, including the United
Nations Conference on Trade and Development, the United
Nations Development Programme, the Bretton Woods
institutions and the World Trade Organization in areas
critical for development, such as financial flows, investment
and commerce. We encourage the intensification of this
concerted action, which has also been requested by the
Economic and Social Council and encouraged by the
Secretary-General. It can make a considerable contribution
to the establishment of international cooperation, leading to
development at both the global and country level.
We are presently engaged in a race against the clock.
Many developing countries urgently need, finally, to
experience the stirrings of an economic lift-off within the
international trend. Otherwise, we are afraid that the hard-
won reforms of the past and present will not be sustained,
and will still less be able to gain the social backing that
alone can ensure the eventual transition to the second
generation of reforms.
The progress that we envisage is not limited solely to
the economic arena. Solidarity will also be required. We
cannot accept the continued existence of certain barriers
that we have erected and that are now impeding us from
fully enjoying our fundamental rights. I am thinking of such
perversions as racism and exclusion areas based on
xenophobia, discrimination which is inflicted on so many
individuals, particularly immigrants.
Migratory movements have taken place throughout
history. We should treat them with understanding and
dialogue, which will enable us to find solutions to the
inevitable problems, rather than allow them to become
exacerbated. In this regard, international instruments can
be extremely useful. It is important that the International
Convention on the Protection of the Rights of All Migrant
Workers and Members of Their Families finally enter into
force. We also hope that the Assembly will follow up the
resolution of the Economic and Social Council on
convening a world conference against racism, racial and
ethnic discrimination, xenophobia and other related
contemporary forms of intolerance.
On this continuing and unequal march towards
development, in which all are involved, some of our
countries remain among the least advanced. At a time of
increased globalization, to warn against the risk of
consolidating and perpetuating the marginalization of
these countries is not mere rhetorical overstatement. On
the contrary, this danger is very real. The least-developed
countries’ share of world exports continues to languish at
very low levels, and their rate of growth even dropped in
1996.
External trade is vital for reversing the present
situation of the least developed countries. The decision
adopted in Marrakesh regarding measures to help them,
as well as the World Trade Organization Plan of Action
adopted last December in Singapore, recognize that the
least developed countries urgently need to achieve a
lasting increase in their exports. These countries must
therefore significantly improve their competitive
capability, and their exports of goods and services must
have free access to all global markets.
In this sense, we are expecting initiatives from the
high-level meeting on the least developed countries, to be
held next month in Geneva aided by increased
institutional synergy between those international bodies
with competence and responsibility in areas critical for
the development of the least developed countries.
The foreign debt of these countries continues to
grow. The problem continues to be inadequately handled,
as regards both the categories of countries covered by
initiatives and the actual level of the initiatives. All least
developed countries — not only the most critically
affected — need adequate and lasting relief.
Moreover, the financing of certain elements
indispensable for international integration of these
countries, such as infrastructure and education, to cite
only a few, requires a significantly increased flow of
6


public development aid. For the least developed countries,
this will become ever more necessary in the future.
In Cape Verde, a least developed country which has
suffered a prolonged drought, there is today national
consensus about the country’s future and the major paths to
be followed. The reforms which we are undertaking have
the support of the nation, which can legitimately aspire to
improving its living conditions today, and not in the distant
future.
The fact that the African continent contains the
majority of the world’s least developed countries speaks
eloquently of its limitations. For the international
community, Africa is a test of its will and its ability to
meet the challenge of global development. The world will
not be developed so long as Africa is not developed.
Solutions, as we know, begin at home. The present
and the recent past of our continent confirm that we
understand this, and are acting upon it more and more. I
take this opportunity to thank those in the international
community who are firmly supporting Africa’s development
and encourage them to have greater confidence in the future
of our continent and in the partnership between Africa and
its friends.
If the Africans continue to step up the changes under
way in the right direction, and if there is concrete progress
and cooperation in the international environment, it is likely
that the positive signs of the last few years will
progressively be consolidated in Africa.
However, there are constraints of another nature
impeding the general progress sought by our continent:
situations of conflict and potential conflict, which continue
to proliferate, some of them particularly bloody.
Experience — particularly recent experience — has shown
that these conflicts are often highly complex. They become
deeply rooted and thus thwart any diplomatic or other
attempts at solution. However, that is no reason for the
United Nations and its Member States to give up their
efforts to solve these problems.
Working together and in concert with the United
Nations, the Africans are becoming more active in their
efforts at the regional level to contribute to preventing and
managing the conflicts on the continent. Africa needs
international support in order to step up its capacities in this
area. Such support should not become a means of
discrimination, negative or positive, with regard to certain
conflicts as compared with others, based on the subjective
preferences of donors. The multilateral nature of the
United Nations and the Organization of African Unity
(OAU) implies avoidance of this risk and balanced
treatment of conflict situations.
The case of Angola has called for the greatest efforts
of the United Nations in Africa — lengthy and repeated
efforts. Unfortunately, a new deterioration in the situation,
with violent consequences, is not impossible at a time
when UNITA is persisting in failing to respect the terms
of the Lusaka Accords. Therefore, the most recent
Security Council resolution on Angola is fully justified,
and we hope that it will have the desired effect. Only a
few days from the expiration of its time limit, we urge
UNITA to take the decisive steps required for lasting
peace in Angola.
We would like to reaffirm here the support of Cape
Verde for the people of East Timor in its quest for
genuine self-determination, the preservation of its identity,
and recognition of and total respect for its rights. We
welcomed the award of the Nobel Peace Prize in 1996 to
two eminent individuals from East Timor, Don Ximenes
Belo and Ramos-Horta. That award brought even more
international attention to the situation of their people. It is
time for reason and justice to prevail, and we welcome
the appointment of a Special Representative for East
Timor by the Secretary-General within the framework of
his redoubled efforts to assist in finding an equitable
solution to the conflict in the territory.
Last June, a special session of the General Assembly
to assess the implementation of Agenda 21 achieved
meagre results. All sides — Governments, international
institutions and social groups — are again challenged to
honour the Rio commitments and show more
determination and responsibility on the environment.
Certainly, with regard to control of the causes of
environmental degradation and long-term management of
the planet’s non-renewable resources, different parties
have different responsibilities, but those responsibilities
are shared. Among the numerous constraining factors,
population and consumption remain major factors. While
demographic growth presents encouraging medium- and
long-term indicators, unbalanced rates of consumption
persist and even increase, putting unsustainable pressure
on resources.
My country, a country of the Sahel and an island
nation, is particularly sensitive to certain threats to the
environment, such as drought and desertification, which
7


were the subject of an international Convention giving
particular attention to the situation in Africa. The
Permanent International Committee for Drought Control in
the Sahel (CILSS), of which Cape Verde is a member, is
taking action with a visible impact, which merits continued
support by its external partners.
Another factor for environmental deterioration — this
time a social one — is the scourge of drugs and the human
degradation to which it leads. To combat illegal drug
trafficking and the laundering of the money it generates,
close international cooperation is required, particularly in
the exchange of information and logistical and material
support. This is a global phenomenon, and the means to
combat it must also be formulated globally, with national
and regional foundations. The West African subregion,
through the Economic Community of West African States
(ECOWAS), has begun concerted efforts. The Political
Declaration of Praia last July laid down the basis for
growing cooperation between the countries involved.
The last years of this millennium mark the end of an
extraordinary period. The era which began with the fall of
the Berlin Wall will go down in history as an era of an
explosion of the ideals of liberty and progress such as had
not been seen since the great wave of independence in the
1960s.
These gains, together with the dizzying advances of
science and technology, attest to mankind’s extraordinary
ability to come up with imaginative answers. However,
mankind has not yet freed itself from feelings of
indifference and exclusion, and often even of hate. This is
perhaps the major challenge as this century comes to a
close.
The complete achievement of the noble objectives of
the Charter would doubtless represent a decisive step
towards such emancipation.












